DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/24/2021 is acknowledged.  Claims 33-41 and 46-56 have been examined as set forth below.  
Examiner notes applicant has cancelled all claims drawn to non-elected Group I.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33, 34, 37, 38, 41, 46-53, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barwinkel et al. (2013/0066335).  
Regarding claim 33, Barwinkel et al. disclose a teleoperative system (see at least figures 1 and 2) comprising: a teleoperational manipulator (11; see figure 1); a flexible medical instrument (10; see at least paragraphs [0046] and [0047]) coupled to and configured to use information from the first sensor to determine a position and orientation of the entry port with respect to the flexible medical instrument. 
Regarding claim 34, the sensor system further includes a second sensor (26b) coupled to the teleoperational manipulator and wherein the control system is configured to use information from the second sensor and the first sensor to determine the position and orientation of the entry port with respect to the flexible medical instrument.
Regarding claim 37, the first sensor is an optical sensor (see paragraph [0040]).
Regarding claim 38, the control system is further configured to determine the position of the entry port by tracking the optical sensor with an optical tracker coupled to the teleoperational manipulator (via camera 28; Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).
Regarding claim 41, the control system is further configured for determining an entry vector of the entry port based on the orientation of the entry port (see figure 2; Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).
Regarding claim 46, the entry port comprises one of: a trocar cannula (14; see paragraph [0038]) or
Regarding claim 47, the flexible medical instrument is movable in at least two degrees of freedom (because it can be an endoscope; see paragraphs [0046] and [0047]).
Regarding claim 48, the control system is further configured to position the flexible medical instrument while the flexible medical instrument remains external to the entry port based on the determined position and orientation of the entry port (see figure 1 and paragraph [0039]).
Regarding claim 49, positioning the flexible medical instrument includes positioning the teleoperational manipulator to align a distal end of the flexible medical instrument with the entry vector (position “S” in figure 1; see also paragraph [0045]).
Regarding claim 50, the control system is further configured to advance the distal end of the flexible medical instrument along the entry vector (along axis 16/18) and into the entry port (Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).
Regarding claim 51, the second sensor comprises a position sensor (26b).
Regarding claim 52, the teleoperational manipulator further comprises a first end mechanism (see the partial figure 1 image below) to control actuation of the flexible medical instrument, and wherein the control system is further configured to determine a position of the first end mechanism of the teleoperational manipulator based on the position of the second sensor (Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).

    PNG
    media_image1.png
    588
    624
    media_image1.png
    Greyscale

Regarding claim 53, the control system is configured to determine the position of the first end mechanism based on a kinematic chain of components extending from the second sensor to the first end mechanism (Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).
Regarding claim 55, the teleoperational manipulator further comprises a second end mechanism (see the partial figure 1 image above), and wherein the control system is configured to determine the position of the second end mechanism based on a kinematic chain of components extending from the second sensor to the second end mechanism (Examiner notes this is a functional claim limitation and the system of Barwinkel et al. is capable of performing this function.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Barwinkel et al. (2013/0066335) in view of Krimsky (2017/0252548).  
Regarding claim 35, Barwinkel et al. disclose the teleoperative system substantially as described above with respect to claim 33, but fail to disclose the first sensor is an electromagnetic sensor.  Rather, the first sensor (26a) of Barwinkel et al. is an optical sensor.  Attention, however, is drawn to Krimsky, who teaches electromagnetic sensors are known sensors for port location tracking (see at least paragraph [0026]).  The sensors of Barwinkel et al. and Krimsky thus appear to be alternatives to one another for performing the same location tracking function.  
Regarding claim 36, Barwinkel et al. as modified by the teachings of Krimsky disclose the system substantially as described above with respect to claim 35, but fail to disclose an electromagnetic emitter.  However, Examiner contends in the combination outlined with respect to claim 35 the use of an electromagnetic emitter would be necessary as an alternative to (or replacement for) the camera of Barwinkel et al. in order for the electromagnetic sensor of the combination to function effectively.  Therefore, Examiner concludes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an electromagnetic emitter with modified Barwinkel et al. so the electromagnetic sensor of the combination outlined with respect to claim 35 could function effectively.
Claims 39, 40, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Barwinkel et al. (2013/0066335) in view of Childlers et al. (2006/0013523).  
Regarding claim 39, Barwinkel et al. disclose the teleoperative system substantially as described above with respect to claim 33, but fail to disclose the first sensor is a fiber optic shape sensor.  Rather, the first sensor (26a) of Barwinkel et al. is an optical sensor.  Attention, however, is drawn to Childers et al., who teach shape sensors are known sensors for position tracking (see at least the title and abstract).  
Regarding claim 40, in the combination outlined above, the control system is further configured to determine the position of the entry port from the fiber optic shape sensor, wherein a first portion (26a) of the fiber optic shape sensor is coupled to the entry port and a second portion (26b) of the fiber optic shape sensor is coupled to the teleoperational manipulator.
Regarding claim 54, Barwinkel et al. disclose the teleoperative system substantially as described above with respect to claims 33, 34, and 52, but fail to disclose a shape sensor extending from the second sensor (26b) to the first end mechanism that determines the position of the first end mechanism.  Attention, however, is drawn to Childers et al., who teach shape sensors are known sensors for position tracking (see at least the title and abstract).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shape sensor extending from the second sensor (26b) to the first end mechanism of Barwinkel et al., per the teachings of Childlers et al., to allow for additional position determination of the first end mechanism.
Regarding claim 56, Barwinkel et al. disclose the teleoperative system substantially as described above with respect to claims 33, 34, and 52, and additionally discloses a second end mechanism (see the partial figure 1 image above), but fail to disclose a third sensor fixedly coupled to the manipulator that determines the position of the first and second end mechanisms.  Attention, however, is drawn to Childers et al., who teach shape sensors are known sensors for position tracking (see at least the title and abstract).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a shape sensor fixedly coupled to the manipulator of Barwinkel et al., per the teachings of Childlers et al., to allow for additional position determination of the first and second end mechanisms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Ryan J. Severson/           Primary Examiner, Art Unit 3771